Citation Nr: 1739327	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a heart condition.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a disability of the bilateral lower extremities, to include peripheral neuropathy and myopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949 and from December 1950 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned in May 2016, the transcript of which is of record.  

While the Veteran originally claimed that lower extremity peripheral neuropathy was the result of medications to treat cardiovascular symptoms, the record also contains evidence and his contention that lower extremity muscle impairment, including myopathy, is also the result of medications to treat his cardiovascular symptoms.  Therefore, the Board has expanded his claim as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In August 2016, the Board remanded the Veteran's claims and instructed the Agency of Original Jurisdiction (AOJ) to obtain a complete copy of all the Veteran's VA treatment records dating back to approximately 1996 and treatment with Warfarin in approximately 2002.  The Board also instructed the AOJ to schedule the Veteran for appropriate VA examinations of his lower extremities and to provide an opinion with respect to the likelihood that the Veteran has, or has had during the pendency of his appeal, a lower extremity disability as a result of VA prescribed medication, to include statin medication for treatment of his cardiovascular symptoms.  If so, the VA examiner was asked to provide an opinion as to the likelihood that the proximate cause of such disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  The Veteran's VA treatment records dating back to 1996, as well as his updated VA treatment records have been retrieved and associated with his claims file.  In addition, the Veteran was scheduled for a VA examination in connection to his claimed peripheral nerve disorder in March 2017, and an additional medical opinion which addresses the August 2016 remand directives regarding the issues on appeal was issued in a March 2017 opinion. Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had any additional heart disability caused by VA-prescribed medication, to include statin medication.

2.  An additional disability of the lower extremities relating to the Veteran's peripheral vascular disease, to include peripheral neuropathy and myopathy was not caused or aggravated by VA-prescribed statin medication, nor is it proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or due to an event not reasonably foreseeable.  





CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a heart condition, as a result of VA treatment, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a disability of the lower extremities, to include peripheral neuropathy and myopathy, or aggravation or worsening of a neurological condition of the lower extremities, as a result of VA treatment, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the Veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361 (c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361 (d)(1) (informed consent) or 38 C.F.R. § 3.361 (d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that the Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In November 2014, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had developed a heart condition, and bilateral lower extremity disability, to include neuropathy and/or peripheral vascular disease, due to medication he had been prescribed by his physicians at the VA.  Specifically, the Veteran contends that these disabilities are due to "statin" medications he had been prescribed to control his cardiovascular symptoms.  During his hearing, the Veteran testified that he started experiencing problems with his lower extremities, including difficulty walking and muscle weakness, soon after he started taking Lipitor and Zocor, and even after it was determined that he was allergic to statin medication, a VA physician prescribed Crestor, another statin class drug.  The Veteran also contended that he was negligently prescribed red yeast rice and Zetia by a new VA cardiologist in July 2015 that also resulted in the development of an additional lower extremity disability.  In addition, the Veteran testified that he developed a heart condition soon after he started taking Lipitor.  See Transcript, pp. 10-12, 15-16.  

Review of the VA treatment records reflect that the Veteran was seen in September 2002, during which time it was noted that results of an echocardiogram revealed an assessment of atrial fibrillation.  It was further noted that the Veteran had the onset of atrial fibrillation about six months prior, and he was placed on the medication warfarin for treatment of this condition.  According to the VA physician, prior to this, the Veteran's only medical problems had been mild hypertension and benign prostatic hyperplasia (BPH) with chronic prostate specific antigen (PSA) elevation for over eight years.  Subsequent VA treatment records dated in March 2003 reflect that the Veteran was prescribed 5 milligrams (mg) of Coumadin, 25 mg of atenol, and 25 mg of hydrochlorothiazide (HCTZ).  These records also reflect that the Veteran was still on a continuing prescription of warfarin.  VA treatment records dated in May 2005 reflect that the Veteran's medications included an albuterol inhaler, atenolol, HCTZ, and warfarin.  During a routine follow-up treatment visit dated in May 2004, the Veteran complained of a tingling sensation and numbness in his feet of ten years duration without progression of symptoms.  He echoed these same sentiments during a subsequent treatment visit dated in May 2005.  

A September 2005 nerve conduction velocity (NCV)/electromyography (EMG) study of the lower extremities revealed a sensory-motor polyneuropathy.  Report of an April 2006 VA treatment visit reflected the Veteran's complaints of ongoing pain in his feet, and it was noted that he had had a ten year history of tingling and pain in his feet.  During a September 2006 VA treatment visit, the neurological examination of the Veteran was negative for any abnormalities, and physical examination of the extremities was negative for any signs of edema or cyanosis.  In addition, the pedal pulses and tibial posterior pulses were strong at both sides, and the treatment provider observed no joint deformities and good range of motion in the joints.  An electrocardiogram (EKG) of the Veteran revealed atrial fibrillation with 56 beats per minute ventricular rate.  These records reflect that as of this time, the Veteran was still taking atenolol, HCTZ, and warfarin.  

A January 2007 VA primary care note reflects that the Veteran was seen for follow-up treatment for his hyperlipidemia, and it was noted that the risks and benefits of simvastatin use was reviewed with him.  It was further noted that the Veteran was in agreement to start taking the medication to decrease his cholesterol, and he would present for follow up treatment after six weeks of using this medication.  Subsequent treatment records dated in 2007 did not document any complaints of side-effects due to this medication.  An October 2007 VA treatment report documented a list of the Veteran's medications, which included 25 mg of atenolol, 20 mg of citalopram, 25 mg of HCTZ, 20 mg of simvastatin, 1 mg of terazosin, and 5 mg of warfarin.  However, during a January 2008 VA treatment visit, the Veteran indicated that he had stopped taking Zocor due to arthralgia, which started after one week of using this medication.  A January 2013 VA treatment report reflected that the Veteran's medication list at the time included 12.5 mg of carvedilol, 5 mg of finasteride, 10 mg of Lisinopril, 10 mg of terazosin, and 5 mg of warfarin and numerous vitamins.  Lipitor and Zocor were not included in his medication list, and it was further noted that the Veteran had no known allergies at this time.  However, a May 2013 VA medication list reflected that the Veteran was allergic to Zocor.  Although VA treatment records dated in July 2013 and November 2013 indicated that the Veteran had been prescribed with 10 mg of atorvastatin, which he was instructed to take three times a week for bad LDL cholesterol, subsequent VA treatment records dated from March 2014 to the present time, showed that he was quickly taken off this medication, and he was allergic to the medications Zocor and Lipitor.  

Report of the July 2015 VA cardiology consultation reflected the Veteran's complaints of severe muscle aches after trying multiple statin medications.  The Veteran contended that Lipitor caused muscle damage resulting in him having to use a scooter to move around.  The treatment provider recommended that the Veteran try the medication Zetia and consider starting red yeast rice.  However, an August 2015 VA treatment report reflects that the Veteran did not tolerate the red yeast rice, and during an October 2015 VA treatment visit, the Veteran relayed to his treatment provider that one of his medications contained red yeast rice which was dangerous for him given that he was on blood thinner medication.  Subsequent VA treatment records dated from 2016 to the present time included Crestor, Zetia, and red yeast rice, as medications the Veteran was allergic to.  

Treatment records issued from Neurology Associates of Mesilla Valley, and dated in June 2014, documented the Veteran's complaints of burning pain and numbness in his feet that had worsened throughout the years and radiated up the mid-calf bilaterally.  Additional treatment records dated in August 2014 reflect the Veteran's complaints of lower extremity muscle cramping and weakness which he claimed started when he was taking Lipitor.  He stated that he was taken off this medication in March of that same year, and has to use a scooter for long-distance travelling.  

Treatment records issued from Southwest Heart, P.C., and dated in July 2014, reflect current diagnoses of arrhythmia-atrial fibrillation, essential hypertension, dyspnea, dizziness and abnormal echocardiogram findings.  These records also reflect that the Veteran was allergic to Lipitor and Zocor, and the intolerance was unknown.  His medication list included 500 mg of calcium, 3.125 mg of carvedilol, 5 mg of finasteride, 10 mg of Lisinopril, 10 mg of terazosin, and 5 mg of warfarin.  A subsequent treatment report also dated in July 2014 reflects that the Veteran's nuclear stress results demonstrated a large area of ischemia inferior and lateral, and, as such, he would have to undergo a cardiac catheterization procedure.  An August 2014 operative report reflects that the Veteran underwent a left heart catheterization, a coronary arteriogram, and a stent to the left anterior descending (LAD) coronary artery.  The findings produced from this operation reflect that the LAD artery contained an 80 percent obstruction "from just at the ostial area to about the midportion of the LAD."  The remainder of the LAD artery was otherwise free of disease, and the remainder of the cardiac findings from this operation was negative for any signs of a disease.  

In May 2015, the Veteran's claims file was referred to a VA physician, and a VA opinion was obtained with respect to whether the Veteran's lower extremity peripheral neuropathy was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, and if so, whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable.   After reviewing the Veteran's medical records in their entirety, and providing a full recitation of these records, dated from 2002 to the present, the VA physician determined there to be no evidence of substandard care, and further found no evidence that the care provided to the Veteran contributed to his neuropathy.  According to the VA physician, it was timely attention to the Veteran's symptoms that led to his referral for evaluation and intervention prior to any infarction.  The VA physician noted that while atorvastatin may have been responsible for the Veteran's myalgia/myopathy/myositis, there was no evidence of myonecrosis.  The VA physician further found that the Veteran's primary care providers stopped this medication immediately upon development of symptoms, and stopping this medication is associated with slow resolution of the symptoms.  The VA physician also observed that "[s]ymptoms of neuropathy had been present prior to initiation of treatment for a-fib with warfarin" and "[w]arfarin is recommended to reduce the risk of stroke in patients with A-fib."  According to the VA physician, the package insert accompanying the medication warfarin contained no warning of neurologic adverse reactions to warfarin.  

Based on his review of the records, the VA physician concluded that there was no evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel in prescribing statin-medication for the Veteran's cardiovascular symptoms.  According to the VA physician, appropriate lab testing had been performed, and a timely sub-specialist referral was made.  The VA physician further concluded that there was no failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability.  To the contrary, the VA physician maintained that very timely action was taken in response to all symptoms or abnormal studies.  

The VA physician also provided a copy and summary of an UpToDate medical journal article that focused on statin myopathy, and the effect of statin medication on muscle function.  In the Introduction section of this article, it was noted that:

"Statins are the primary class of medication used to lower serum cholesterol concentration for both primary and secondary prevention of coronary disease.  Statins are both effective and generally safe.  Although muscle toxicity remains a concern, severe myopathy is unusual, affecting perhaps 0.1 percent of patients.  Muscle syndromes associated with statins, including myalgias and muscle injury, are discussed here."   

The VA physician elaborated on the findings from this article, which provided the medical definitions for myalgia, myopathy, myositis, and myonecrosis and further summarized the results of a six-month randomized clinical study which examined the effects of statin therapy on muscle function.  The results of this study found a higher incidence of myalgia in patients treated with 80 mg of atorvastatin on a daily basis than those treated with a placebo drug.  The VA physician explained that:

"Clinically-significant myonecrosis, defined as a serum CK elevation more than 10 times normal in association with muscle symptoms, occurred in less than 0.5 percent of patients in large clinical trials.  A review of one year of records for 1014 patients taking statins in a primary care practice found that 0.9 percent of patients had CK elevations more than five times normal, and none of these appeared to be related to statin use.  Fourteen patients (2.1 percent) had elevations 2.5 to 5.0 times normal and, of these, two appeared to be potentially related to statin use."  

After reciting the findings of another clinical study wherein approximately two-thirds of patients had onset of symptoms within six months of starting therapy, the VA physician explained that "[m]yalgias and weakness resolve and serum creatine kinase concentrations return to normal over days to weeks after discontinuation of the drug."  According to the VA physician, in the above-referenced study, "the mean time to resolution of symptoms in 43 patients who discontinued statin therapy was 2.3 months (range 0.25 to 14.0 months); 58 percent had resolution of symptoms within one month and 93 percent had resolution within six months."  The VA physician noted that "[d]espite the increased risk of myopathy associated with statin therapy, routine monitoring of serum creatine kinase (CK) levels is not recommended."  

In the December 2015 VA addendum opinion, the same VA physician determined that it is less likely than not that the Veteran's heart condition was caused or aggravated by VA-prescribed medication, or that an additional heart disability arose due to any carelessness, negligence, lack of skill, or similar incident of fault on the part of the attending VA personnel.  The VA physician also found that it was less likely than not that the Veteran's heart condition was due to any failure on the part of the VA to timely diagnose and/or properly treat the claimed disease or disability.  In reaching this determination, the VA physician explained that the Veteran's prescribed Simvastatin (Zocor) and Atorvastatin (Lipitor) had nothing to do with his heart problem, as these are the correct types of medication to prevent such problems.  The VA physician also noted that the American Heart Association (AHA) guidelines indicated that the statin class of drugs was the best pharmacologic intervention for people at risk of myocardial infarction or stroke.  

In rendering this opinion, the VA physician also referenced, and provided a copy of, a detailed AHA literature article which addressed the new heart disease and stroke prevention guideless, and discussed the safety and importance of statins for reducing the risk of coronary artery disease (CAD), myocardial infarction (MI), and stroke.  A reading of this article reflects that new cardiovascular prevention guidelines were issued by the American Heart Association and American College of Cardiology, and these guidelines covered four important areas that impacted heart health: lifestyle, cholesterol, obesity and risk assessment.  It was noted that all four guidelines advised physicians to consider a patient's overall health in treatment decisions, which is why one of the biggest changes in the cholesterol guidelines could lead to more people taking statins.  The article further indicated that while doctors had previously prescribed statins based on a cholesterol number, the guidelines now advised physicians that, in addition to factoring in a patient's blood cholesterol level, they should also assess factors such as age, gender, race, whether a patient smokes, blood pressure and what it's being treated with, and whether a person has diabetes, in determining their risk.  According to this article, rather than just focusing on a patient's cholesterol level, a patient's overall risk was really the "playing field on which people need to understand whether they need statin medication."  The article further reflected that a third of adults in the United States could benefit from statins, and included in that number were people who had never had symptoms of cardiovascular disease, but whose risk for a heart attack or stroke within the next ten years was at least 7.5 percent.  It was noted that "[s]cience show[ed] that even people with a risk as low as 6 percent can benefit from statins as part of a strategy known as primary prevention."  

The guidelines recommended statin therapy for (1) people without cardiovascular disease who are 40 to 75 years old and have a 7.5 percent or higher risk for having a heart attack or stroke within ten years; (2) people with a history of a cardiovascular event (heart attack, stroke, stable or unstable angina, peripheral artery disease, transient ischemic attack, or coronary or other arterial revascularization); (3) people 21 and older who have a very high level of bad cholesterol; and (4) people with Type 1 or Type 2 diabetes who are 40 to 75 years old.  As such, it was determined that the current guidelines focus on matching a patient's risk level with the intensity of statin treatment, and in addition to lower cholesterol, statins have other biochemical effects that could help reduce the risk for heart attack and stroke.  According to the article, statins are considered to be "very safe drugs," despite a small risk for muscle problems and potentially accelerating the development of diabetes in people with prediabetes.  The article concluded that statin medication can be life-saving and ultimately "reduce the risk of cardiovascular disease by 30 to 50 percent in the coming decades."  

Private treatment records issued from the Veteran's cardiologist, and dated in November 2015, included a summary of the Veteran's medical history, and in this section, it was noted that the Veteran had a known diagnosis of HLD and reportedly experienced a severe reaction to statin therapies in the form of muscle weakness and pain.  It was noted that the Veteran was placed on thirty-six weeks of physical therapy, and had reportedly taken Zocor, Crestor, Lipitor and a red yeast rice extract with the same complaints.  According to the Veteran, he had a known reaction to statins and had almost fully recovered from the first bout of muscle weakness when another provider at the VA suggested he take red rice yeast extract, and now he is unable to ambulate.  The Veteran stated that while he was prescribed Zetia, he did not take any of this medication.  

Pursuant to the August 2016 remand, the Veteran was afforded a VA examination in connection to his heart condition in March 2017.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having CAD and atrial fibrillation.  According to the VA examiner, the Veteran requires continuous medication to control his heart condition, and his current medications include carvedilol, warfarin, aspirin, finasteride, terazosin, and cyanocobalmin.  The VA examiner determined that these disorders were less likely than not secondary to the statin medication he had been prescribed, and explained that statin medications are prescribed for hyperlipidemia, and lower the risk for coronary artery disease.  The VA examiner further opined that there are no supporting documents to show that statin medications can cause atrial fibrillation or CAD.  

The Veteran was also afforded a VA examination in connection to his peripheral nerve condition in March 2017, during which time, he provided his medical history and reported that he started experiencing problems with numbness and tingling of the feet before 2004.  The Veteran reported to experience moderate pain, paresthesias and/or dysesthesias and numbness in his extremities.  The Veteran's muscle strength was shown to be 4/5 with extension of the knees, and with plantar flexion and dorsiflexion of the ankles.  In addition, the Veteran's deep tendon reflexes were shown to be 2+ in the knees and ankles, and the Veteran exhibited decreased strength in the lower leg/ankle and foot/toes.  The examiner noted that the Veteran walked with an abnormal gait, the etiology of which was his bilateral lower extremity neuropathy.  After conducting a thorough neurological examination of the Veteran, the VA examiner diagnosed him with having bilateral lower extremity neuropathy since September 2005.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that there was no evidence that the VA-prescribed statin medication caused or aggravated the Veteran's bilateral lower extremity neuropathy and peripheral vascular disease.  In reaching this determination, the VA examiner reviewed, and provided a recitation of, the Veteran's earlier and more recent VA treatment records.  Based on his review of these records, the VA examiner determined that there was no evidence of peripheral neuropathy during the Veteran's service, and further found that the Veteran's peripheral neuropathy was not related to an in-service event.  In reaching this determination, the VA examiner noted that the Veteran was diagnosed with having sensory motor polyneuropathy in the lower extremities, which was confirmed by EMG/NCV, in September 2005.  According to the VA examiner, based on the Veteran's medical history, as reported by the Veteran to his primary care provider during his May 2004 clinical visit, he had been experiencing numbness and tingling in both feet for ten years.  As such, the VA examiner observed that the Veteran had been experiencing these symptoms since 1994, more than forty years after his separation from service.  

The examiner also took note of treatment records dated in November 2005 which reflected the Veteran's complaints of occasional pain in his calves when walking, as well as treatment records dated in April 2006, which showed that the Veteran was seen by a neurologist for problems related to his diagnosed sensory motor polyneuropathy in the lower extremities.  According to the VA examiner, prior to being placed on statins for his hyperlipidemia, the Veteran was already experiencing problems with neuropathy in both lower extremities.  

In making this observation, the VA examiner noted that during a June 2006 VA treatment visit, the Veteran's primary care provider recommended that he follow a "low cholesterol diet/wt. loss," and during a September 2006 VA treatment visit, the Veteran's primary care provider assessed him with having hyperlipidemia, and advised him to cut down his swiss cheese consumption.  The VA examiner also noted that during a January 2007 VA treatment visit, the Veteran's primary care provider reviewed with the Veteran the risks and benefits associated with using Simvastatin, and the Veteran agreed to start taking this medication to decrease his low-density lipoprotein (LDL).  Follow-up treatment records dated in 2007 reflect that the Veteran did not report any side effects as a result of the medication, and that he continued taking simvastatin until 2008.  Indeed, a January 2008 VA treatment report reflects that the Veteran stopped taking Zocor due to his arthralgia.  The VA examiner also took note of an April 2013 VA treatment report, wherein the treatment provider noted that the Veteran's cholesterol had improved but his LDL was still not at goal of 70 or less for carotid disease.  It was recommended that the Veteran start a statin and alert the treatment provider if he was agreeable to it, however, the Veteran was not provided with the statin given that he changed his primary care provider.  The VA examiner also noted that the Veteran was not on any Statin medication when he requested ambulatory assistance (scooter/lift/walker) during a May 2013 VA treatment visit.  

Based on his review and assessment of these records, the VA examiner concluded that the Veteran "was diagnosed with neuropathy and peripheral vascular disease of the lower extremities which were preexisting conditions prior to his Statin meds."  In addition, the VA examiner found no evidence that the statin medication further aggravated the Veteran's neuropathy and peripheral vascular disease.  The examiner also concluded that it was less likely than not that the Veteran has, or has had, during the pendency of his appeal a lower extremity disability (e.g., peripheral neuropathy, myopathy) as a result of any medication, to include statin medication, prescribed or provided by VA for treatment of cardiovascular symptoms.  According to the examiner, the medications Zocor and Lipitor were given to the Veteran to help manage his hyperlipidemia, and he did not develop bilateral neuropathy secondary to these medications, given that he developed symptoms of his neuropathy before he was treated for hyperlipidemia.   The VA examiner also found it less likely than not that the Veteran developed a lower extremity disability, or incurred aggravation of a lower extremity disability requiring the use of a motorized wheelchair as a result of being prescribed red yeast rice and Zetia by a new VA cardiologist in July 2015.  In reaching this determination, the VA examiner again noted that the lower extremity disability (neuropathy and peripheral vascular disease) predates the visit and treatment by the July 2015 VA cardiologist.  

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for a heart condition as well as a disability of the lower extremities, to include peripheral neuropathy and myopathy.  

As noted above, the VA examiner opined in the March 2017 VA opinion that the VA-prescribed statin medication provided to the Veteran for treatment of his cholesterol and hyperlipidemia did not cause any additional disability of the lower extremities, or aggravate or worsen a pre-existing disability of the lower extremities.  Indeed, the VA examiner stated in clear and definitive terms that it was less likely than not that the Veteran has, or has had, a lower extremity disability (to include peripheral neuropathy, myopathy) as a result of statin medication prescribed/provided by VA for treatment of cardiovascular symptoms.  The VA examiner also stated that there was no evidence that the statin medication aggravated the Veteran's disability of the lower extremities.  

In rendering this conclusion, the VA examiner relied on a comprehensive review of the Veteran's claims file, which included his VA treatment records dated from 1996 to the present time.  The VA examiner specifically observed that prior to beginning statin medication for his hyperlipidemia, the Veteran had already been experiencing symptoms of neuropathy in his lower extremities, and referenced the treatment records reflecting as such.  Specifically,  the VA examiner took note of the May 2004 VA treatment report which documented the Veteran's complaints of numbness and tingling in both his feet of ten years duration - thus indicating that the onset of symptoms began sometime in 1994, nearly thirteen years before he was prescribed with simvastatin for his hyperlipidemia in January 2007.  Moreover, he was diagnosed with having sensory motor polyneuropathy of the lower extremities in 2005, more than a year-and-a-half prior to being prescribed with statin medication.  In addition, the January 2007 treatment report reflects that the risks and benefits of simvastatin use were reviewed with the Veteran, and follow-up treatment records were absent any complaints or reports of side-effects of this drug for at least one year.  In addition, once it was determined that he was allergic to simvastatin, he was taken off this medication.  

The Board acknowledges that the Veteran was prescribed with atorvastatin (Lipitor) in July 2013.  However, once it was determined that he was allergic to this medication, he was taken off of it immediately, and by March 2014, it was noted in his records that he was allergic to this medication as well.  Moreover, the VA examiner took into consideration the VA treatment records reflecting that the Veteran was placed on atorvastatin after he was shown to be allergic to simvastatin, and still found that the Veteran's peripheral neuropathy of the lower extremities was neither caused nor aggravated by the VA-prescribed medication, and that the Veteran did not develop an additional disability of the lower extremities due to VA treatment and care, to include VA-prescribed medication.  

The examiner also determined that it was less likely than not that the Veteran developed a disability of the lower extremities, or incurred aggravation of a bilateral lower extremity disability thus requiring the use of a motorized wheelchair, due to having been prescribed red yeast rice and Zetia by the July 2015 VA cardiologist.  In reaching this determination, the VA examiner relied once again on the fact that the Veteran's peripheral vascular disease/neuropathy existed before he began this particular medication for treatment of his cardiovascular symptoms.  Moreover, in this opinion, the VA examiner observed that the Veteran requested a scooter/lift and walker in May 2013, several years before he was prescribed red yeast rice and Zetia in July 2015.  The Board also finds it significant that during a November 2015 treatment visit with his private cardiologist, the Veteran reported that while he had been prescribed with Zetia, he did not actually take this medication.  

Although the May 2015 VA physician noted that atorvastatin (Lipitor) may have been responsible for the Veteran's myalgia/myopathy/myositis, the use of equivocal language makes the statement speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative). It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Board also notes that while the Veteran has been diagnosed with having polyneuropathy and peripheral vascular disease in his records, his medical records are absent a clear diagnosis of myopathy.  

Moreover, the risks and benefits of this type of medication were reviewed with the Veteran, and despite the risks, the May 2015 VA physician still found that this was an appropriate medication to reduce the progression of the Veteran's cardiovascular symptoms.  Indeed, he (the VA physician) opined that there was no evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA treatment provider, and that there was no failure on the part of VA to timely diagnose and/or properly treat the Veteran's claimed disease or disability.  The May 2015 VA physician not only referred to the Veteran's treatment records when reaching this determination, but he also relied and cited to an UpToDate medical journal article which focused on the indications for use of statin medication, and the impact of this medication on patients.  Based on a reading of this article, his review of the Veteran's medical history, and his understanding of the medical principles, to include the risk of statin medication on muscle function, the VA physician still determined that the VA-prescribed statin medication was the appropriate course of treatment and the correct standard of care for the Veteran's cardiovascular symptoms.     

In the December 2015 addendum opinion, the same VA physician opined that it was less likely than not that the Veteran's heart condition was caused or aggravated by VA-prescribed medications, or that an additional disability arose due to any carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The VA physician also concluded that there was no failure on the part of the VA to timely diagnose and/or properly treat the Veteran's claimed disease or disability.  In reaching this determination, the VA physician explained that simvastatin and atorvastatin were the correct types of medication prescribed to prevent cardiovascular problems and referenced a detailed AHA literature article that focused on the significance of statins for reducing the risk of coronary artery disease, myocardial infarction, and strokes.  The article reflects that in addition to lower cholesterol, statins can also help reduce the risk of heart attack and stroke, and ultimately reduce the risk of cardiovascular disease by 30 to 50 percent in the coming years.  This opinion is uncontradicted by other competent evidence of record.  In the March 2017 VA opinion, the VA examiner also found that the Veteran's CAD and atrial fibrillation were not caused by the VA-prescribed statin medication, and noted that there was no supporting documentation reflecting as such.  In addition, the Board notes that the Veteran had already been diagnosed with having chronic atrial fibrillation and hypertension many years before he was prescribed with statin medication.   

In sum, the probative competent medical evidence does not show that the Veteran developed a heart condition or an additional disability of the lower extremities (peripheral vascular disease, neuropathy) that was caused by the VA-prescribed medication, to include statin medication, for his cardiovascular symptoms.  As noted above, to obtain benefits under 38 U.S.C. § 1151 (a), there must be evidence of a qualifying additional disability that was caused by the treatment furnished by VA.

Given the reasoned negative opinions offered by the VA physicians in May 2015, December 2015 and March 2017 which relied on consideration of both the Veteran's medical history and current medical understanding of the risks and benefits of statin use, the effect of this medication on cardiovascular symptoms, and the effects of this medication on muscular function, the Board finds that the May 2015/December 2015 VA physician and March 2017 VA examiners' opinions are sufficient to decide these claims.  Importantly, these opinions are uncontradicted by any probative evidence of record.  To that end, the Board notes that both VA physicians provided reports that set out the Veteran's history and their findings in detail, and contained fully articulated reasons for their conclusions, as well as the medical principles underlying their conclusions.  

In this case, the Board acknowledges that the Veteran has proffered his theories of causation, which are that the problems from which he currently suffers, including heart problems, muscle weakness, pain in the lower extremities and difficulty walking - all of which he claims were caused by the VA-prescribed statin medication.  However, the May 2015/December 2015 VA physician, who reviewed the Veteran's medical records, found in May 2015 that even if atorvastatin may have led to the Veteran's myalgia/myopathy/myositis, it was still the appropriate medication to reduce the progression of his cardiovascular symptoms according to the current standards, and this disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment.  The VA physician determined that timely attention to the Veteran's symptoms led to referral for evaluation and intervention prior to any MI.  Additionally, the March 2017 VA examiner, after reviewing the Veteran's medical records in their entirety, and interviewing the Veteran regarding his medical history and symptomatology, ultimately found that the Veteran did not develop a lower extremity disability as a result of statin medication prescribed by VA for treatment of his cardiovascular symptoms.  He based this conclusion on the medical evidence of record which reflected the Veteran's symptoms, and ultimate diagnosis of, polyneuropathy, years before he was prescribed with statin-medication.  

With regard to the Veteran's claimed heart condition, the May 2015/December 2015 VA physician, after reviewing the Veteran's medical records in their entirety, concluded that the Veteran's heart condition was neither caused, nor aggravated by VA-prescribed medication, and that an additional heart disability did not arise from any carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The VA physician reasoned that the VA-prescribed statin medication was the correct medication to treat the Veteran's cardiovascular symptoms based on the current standards and the most recent AHA guidelines.   

Although the Veteran conjectures that he developed these symptoms as a result of the VA-prescribed medication, there is no evidence to support the Veteran's belief.  Indeed, the May 2015/December 2015 VA physician addressed the Veteran's contention that the VA-prescribed medication caused his heart problems by pointing out that the medication (simvastatin and atorvastatin) was the appropriate course of medication to treat the cardiovascular symptoms the Veteran was experiencing, and referenced the AHA guidelines which highlight the fact that the statin class of drugs are the medication of choice for pharmacologic intervention for those at risk of MI or stroke.  The March 2017 VA examiner also addressed these contentions and found that the Veteran had been experiencing neuropathy and symptoms associated with peripheral vascular disease, in his lower extremities years before the VA-prescribed medication.  The Board acknowledges that the Veteran's neuropathy in his feet has worsened in recent years, and he began receiving physical therapy to help him ambulate.  However, other than his own lay assertions, the medical evidence does not reflect that the worsening of his neurological symptoms is due to the VA-prescribed medication.  Although the May 2015 VA physician noted that the Veteran's myopathy/myalgia/myositis may have been caused by the VA-prescribed medication, this was a speculative opinion at best.  Moreover, he still did not find that the proximate cause of this disorder was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that such disability was an event that was not reasonably foreseeable.  

In sum, the Board finds there to be no objective evidence to suggest that the Veteran suffers from any type of heart disability that was caused by VA-prescribed medication, to include statin medication.  Importantly, and contrary to the Veteran's lay contentions, the May 2015/December 2015 VA physician concluded that the VA-prescribed medication had nothing to do with the heart problems, and the Veteran's current heart condition was not caused by the VA-prescribed medication.  The VA physician essentially found that that there was no additional heart disability that currently exists due to the VA-prescribed medication.  In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 is not warranted for the Veteran's claimed heart disorder.  Accordingly, the Board concludes that the greater weight of the evidence is against the claim. The evidence does not show that VA treatment or absence thereof caused a heart disability or resulted in any additional heart disability.  Because such a causal connection must be shown before the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether an event not reasonably foreseeable was the proximate cause of additional disability, the Board's analysis ends with the conclusion that no additional disability was caused by VA. Accordingly, the Board must conclude that the greater weight of the evidence is against the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart condition.

The Board also finds that the competent medical evidence does not show that the Veteran suffers from a disability of the lower extremities, to include peripheral neuropathy and myopathy, that was caused by VA-prescribed statin medication.  Contrary to the Veteran's lay assertions, the March 2017 VA examiner concluded that the Veteran's neuropathy and peripheral vascular disease of the lower extremities predated the time period wherein he began receiving VA-prescribed statin medication for his cardiovascular symptoms.  Even assuming, arguendo, that the Veteran developed myopathy as a result of the VA-prescribed statin medication, the medical evidence, as highlighted by the May 2015 VA examiner, shows that VA was not careless or negligent, did not lack proper skill, and did not demonstrate any error in judgment or display any instance of fault in prescribing statin medication to prevent the progression of the Veteran's cardiovascular symptoms.  As discussed above, even with the knowledge and understanding of the risks associated with statin medication, to include the impact of this medication on muscle function, the May 2015 VA physician determined that the VA-prescribed statin medication was the appropriate course of treatment and the correct standard of care for the Veteran's cardiovascular symptoms.  Accordingly, the Board must conclude that the greater weight of the evidence is against the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability of the bilateral lower extremities, to include peripheral neuropathy and myopathy.  

The Board has considered the statements of the Veteran asserting that he developed an additional heart disability, and a disability of the lower extremities as a result of VA-prescribed statin medication.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issues in this case are outside the realm of common knowledge of a lay person because they involve complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Veteran has never reported that any medical professional has told him that he developed a heart disability, and/or a neurological disorder affecting the lower extremities (or worsening of a pre-existing neurological disorder of the lower extremities) as a result of the VA-prescribed statin medication.  

Thus, under these circumstances, the claims for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart condition is denied.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a disability of the bilateral lower extremities, to include peripheral neuropathy and myopathy, is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


